Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

	The information disclosure statements filed 09/28/20 and 09/20/21 have been fully considered. 

Status of claims 

	Three copies of the claims have been submitted on 06/24/20. The claim amendments containing modified and corrected versions of the claims have been considered. The initial filing of claims 1-38 have been modified with cancelations of claims 4, 6, 9, 11, 17-18, 20-22, 24, 26, 30-31, 33-34, and 36-38, and the cancelation has been made of record. Amendments to claims 1-3, 5, 7-8, 10, 12-13, 16, 19, 23, 25, 27-29, 32, and 35 and the amendment has been made of record. Claims 1-3, 5, 7-8, 10, 12-16, 19, 23, 25, 27-29, 32, and 35 are pending examination. 


Election/Restrictions

	A species election was sent out to the applicants 04/04/22 to ask for an election of one antibody species from claim 1-15. The applicant’s response of 05/20/22 was done to elect the antibody out of the genus that contains the HCDRs of SEQ ID NOs: 75, 87, and 102 and the LCDRs of SEQ ID NOs: 114, 128, and 140. The applicants also requested the alternate antibodies containing SEQ ID NOs: 95-97 as substitutions for SEQ ID NO: 87 and SEQ ID NO: 123 as a substitution for SEQ ID NO: 114. Applicants have elected these species without traverse. Upon further investigation the claimed antibodies have been rejoined. Claims 1-3, 5, 7-8, 10, 12-16, 19, 23, 25, 27-29, 32, and 35 are pending examination.

Remarks filed 05/20/22

	Along with the species election, the applicants filed several changes to the specifications and sequence listings filed previous. The changes were mostly to typographical errors in the specifications and sequence listing. These changes are acknowledged and these amendments are made of record. 


Specification

The disclosure is objected to because of the following informalities: 
paragraphs [238], [239], and [244] use foreign language characters
Appropriate correction is required.



Claim Interpretation

The term “respectively” is used throughout the claims. The use of this term is interpreted to give limitation to the order of the antibody structure in order of presentation. The term “respectively” is defined by Merriam-Webster dictionary to be mean “in the order give.” This definition will be used in the interpretation of the claims. 
The antibody structures of the application are not presented in a clear fashion. For clarity of record the following interpretations are used to define the antibodies with the specifications and claims. 
Antibody name
VH
VL
HCDR1
HCDR2 
HCDR3
LCDR1
LCDR2 
LCDR3
18B7F4G8
1
45
71
83
98
110
124
136
29A8H8CT
2
46
72
84
99
111
125
137
51F3D2G4
3
47
73
85
100
112
126
138
42G2D7D3
4
48
74
86
101
113
127
139
53C1F3D4
5
49
75
87
102
114
128
140
21D1F4D4
6
50
76
88
103
115
129
141
30A6B2D9
7
51
77
89
104
116
130
142
25G1F9F8
8
52
78
90
105
117
131
143
27D3D3G2
9
53
79
91
106
118
132
144
30A7B5D9
10
54
80
92
107
119
133
145
1H1G4D9
11
55
81
93
108
120
134
146
25B6E5D8
12
56
82
94
109
121
135
147


Humanized Antibodies of the instant application
29A8H8C7

VH
VL
HCDR1 
HCDR2
HCDR3
LCDR1
LCDR2
LCDR3
29A8_VH1-VL1.M1
16
65
72
84
99
111
125
137
29A8_VH1-VL2.M1
16
66
72
84
99
111
125
137
29A8_VH1-VL3.M1
16
67
72
84
99
111
125
137
29A8_VH2-VL1.M1
17
65
72
84
99
111
125
137
29A8_VH2-VL2.M1
17
66
72
84
99
111
125
137
29A8_VH2-VL3.M1
17
67
72
84
99
111
125
137
29A8_VH3-VL1.M1
18
65
72
84
99
122
125
137
29A8_VH3-VL2.M1
18
66
72
84
99
122
125
137
29A8_VH3-VL3.M1
18
67
72
84
99
122
125
137
29A8_VH4-VL1.M1 
19
66
72
84
99
123
128
140
29A8_VH5-VL1.M1
20
66
72
84
99
123
128
140
53C1F3D4

VH
VL
HCDR1 
HCDR2
HCDR3
LCDR1
LCDR2
LCDR3
53C1_VH1-VL1.M1
21
68
75
87
102
123
128
140
53C1_VH1-VL2.M1
21
69
75
87
102
123
128
140
53C1_VH1-VL3.M1
21
70
75
87
102
123
128
140
53C1_VH2-VL1.M1
22
68
75
87
102
123
128
140
53C1_VH2-VL2.M1
22
69
75
87
102
123
128
140
53C1_VH2-VL3.M1
22
70
75
87
102
123
128
140
53C1_VH3-VL1.M1
23
66
75
87
102
123
128
140
53C1_VH3-VL2.M1
23
68
75
87
102
123
128
140
53C1_VH3-VL3.M1
23
69
75
87
102
123
128
140
53C1_VH4-VL1.M1
24
68
75
87
102
123
128
140
53C1_VH5-VL1.M1
25
68
75
87
102
123
128
140
53C1_VH6-VL1.M1
26
68
75
87
102
123
128
140
53C1_VH1.M3-VL1.M1
27
68
75
97
102
123
128
140
53C1_VH3.M3-VL1.M1
29
68
75
97
102
123
128
140
53C1_VH4.M3-VL1.M1
30
68
75
97
102
123
128
140
53C1_VH5.M3-VL1.M1
31
68
75
97
102
123
128
140
53C1_VH6.M3-VL1.M1
32
68
75
97
102
123
128
140


These antibodies in the table have been defined throughout the examples in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 is directed to a group of VHs and VLs (SEQ ID NOs: 1-70) that are in combination to form an antibody or antigen-binding fragment. The VH domains can come from the group of SEQ ID NOs:1-44 and the VL domains can come from the group of SEQ ID NOs: 45-70, respectively. The sequences allow for variability of at least 90% to the claimed sequences which is interpreted to exclude the CDR regions disclosed in claim 1.
In order for antibodies and antigen-binding fragments to have proper written description both structure and function must be adequately described. Chailyan, A., et al (2011) The association of heavy and light chain variable domains in antibodies: implications for antigen specificity FEBS Journal 278; 2858-2866 teaches that “the antigen- binding site of immunoglobulins is formed by six regions, three from the heavy chain variable domains, and three from the light chain variable domains which, on association of the two chains, form the conventional antigen binding site of the antibody” (abstract). Chailyan teaches that the mode of interaction between the heavy and light chain variable domains impacts the relative position of the binding loops and has an effect on the overall conformation of the binding site (abstract). Chailyan is demonstrating that the interaction between the heavy and light chain variable domains effects the conformation of the antibody and therefore the antibodies ability to recognize and bind to its target. Furthermore, the teachings of Chailyan point out that the binding site is formed by the combination of the heavy and light chain CDRs (six regions) together. As there is no disclosed or art-recognized correlation between structure and function, it would be impossible for one of ordinary skill in the art to predict which heavy and light chain component combinations, or fragmented components, would result in a structure that specifically binds to PD-L1.
The structure of the antibodies/antigen-binding fragments described are missing parts. The term “respectively” would mean that each VH and VL would be matched based on their order of presentation. In this case there are more VH chains than there are VL chains. Thus, it would be unclear to one having ordinary skill in the art to determine the full VL structures that go the extra VH chains as presented. 
In a separate written description problem, it is noted that out of the antibodies presented in the specs it is unclear if the VH domains of SEQ ID NOs: 13-15, 28 and 33-44 are to be with what VL domains. These sequences are not known to be used in the specification in any example. It is also uncertain how VLs SEQ ID NOs: 57-64 are to be paired. These VH domains are described by the specification to be parts of the embodiments of 51F3D2G4. The VL domains are described by the specifications to be parts of the embodiments of 29A8H8CT and 51F3D2G4. Thus, it can be assumed that some of these sequences are tied together in the specification; however, this assumption is not part of the claim language. Thus, it would be unclear to one having ordinary skill in the art to determine the full VL structures that go these embodiments of VH chains as presented.
It is recommended that the applicants amend the claim language to recite exactly which combinations of VHs and VLs are to be claimed. The following tables of antibodies have been made based off of the specifications to help with claim interpretation: 
Antibody name
VH
VL
HCDR1
HCDR2 
HCDR3
LCDR1
LCDR2 
LCDR3
18B7F4G8
1
45
71
83
98
110
124
136
29A8H8CT
2
46
72
84
99
111
125
137
51F3D2G4
3
47
73
85
100
112
126
138
42G2D7D3
4
48
74
86
101
113
127
139
53C1F3D4
5
49
75
87
102
114
128
140
21D1F4D4
6
50
76
88
103
115
129
141
30A6B2D9
7
51
77
89
104
116
130
142
25G1F9F8
8
52
78
90
105
117
131
143
27D3D3G2
9
53
79
91
106
118
132
144
30A7B5D9
10
54
80
92
107
119
133
145
1H1G4D9
11
55
81
93
108
120
134
146
25B6E5D8
12
56
82
94
109
121
135
147



Humanized Antibodies of the instant application
29A8H8C7

VH
VL
HCDR1 
HCDR2
HCDR3
LCDR1
LCDR2
LCDR3
29A8_VH1-VL1.M1
16
65
72
84
99
111
125
137
29A8_VH1-VL2.M1
16
66
72
84
99
111
125
137
29A8_VH1-VL3.M1
16
67
72
84
99
111
125
137
29A8_VH2-VL1.M1
17
65
72
84
99
111
125
137
29A8_VH2-VL2.M1
17
66
72
84
99
111
125
137
29A8_VH2-VL3.M1
17
67
72
84
99
111
125
137
29A8_VH3-VL1.M1
18
65
72
84
99
122
125
137
29A8_VH3-VL2.M1
18
66
72
84
99
122
125
137
29A8_VH3-VL3.M1
18
67
72
84
99
122
125
137
29A8_VH4-VL1.M1 
19
66
72
84
99
123
128
140
29A8_VH5-VL1.M1
20
66
72
84
99
123
128
140
53C1F3D4

VH
VL
HCDR1 
HCDR2
HCDR3
LCDR1
LCDR2
LCDR3
53C1_VH1-VL1.M1
21
68
75
87
102
123
128
140
53C1_VH1-VL2.M1
21
69
75
87
102
123
128
140
53C1_VH1-VL3.M1
21
70
75
87
102
123
128
140
53C1_VH2-VL1.M1
22
68
75
87
102
123
128
140
53C1_VH2-VL2.M1
22
69
75
87
102
123
128
140
53C1_VH2-VL3.M1
22
70
75
87
102
123
128
140
53C1_VH3-VL1.M1
23
66
75
87
102
123
128
140
53C1_VH3-VL2.M1
23
68
75
87
102
123
128
140
53C1_VH3-VL3.M1
23
69
75
87
102
123
128
140
53C1_VH4-VL1.M1
24
68
75
87
102
123
128
140
53C1_VH5-VL1.M1
25
68
75
87
102
123
128
140
53C1_VH6-VL1.M1
26
68
75
87
102
123
128
140
53C1_VH1.M3-VL1.M1
27
68
75
97
102
123
128
140
53C1_VH3.M3-VL1.M1
29
68
75
97
102
123
128
140
53C1_VH4.M3-VL1.M1
30
68
75
97
102
123
128
140
53C1_VH5.M3-VL1.M1
31
68
75
97
102
123
128
140
53C1_VH6.M3-VL1.M1
32
68
75
97
102
123
128
140


It would appear that claim 7 is drawn to sequences comprising the humanized forms of 29A8H8CT and 53C1F3D4. It may be possible to spilt claim 5 into multiple claims to claim the chimeric antibodies in one claim and the humanized antibodies in another. For example:
5.) The isolated antibody or antigen-binding fragment thereof of claim 1, wherein the VH comprises an amino acid sequence that is at least 90% identical to a sequence selected from the group consisting of SEQ ID NOs: 1-12, and the VL comprises an amino acid sequence that is at least 90% identical to a sequence selected from the group consisting of SEQ ID NOs: 45-56, respectively. 
39.)  The isolated antibody or antigen-binding fragment thereof of claim 1, wherein the VH comprises an amino acid sequence that is at least 90% identical to a sequence selected from the group consisting of SEQ ID NOs: 16-18 and the VL comprises an amino acid sequence that is at least 90% identical to a sequence selected from the group consisting of SEQ ID NOs: 60, 65-67, and 70. 
It is not known which combinations that the applicants would like as their claimed embodiments. It is noted that not all VH and VL combinations exists in the specifications. 

Allowable Subject Matter

Claims 1-3, 10, 12-16, 19, 23, 25, 27-29, 32, and 35 are allowed. 
These allowed claims are considered to be novel over the prior art. An extensive search into the structures of the CDRs in HCs and LCs revealed that these sequences were not known in the prior art. Without any connection to the prior art this work cannot be anticipated nor elucidated from the prior art. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647